UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended January 24, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number0-2396 BRIDGFORD FOODS CORPORATION (Exact name of Registrant as specified in its charter) California 95-1778176 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) identification number) 1308 N. Patt Street, Anaheim, CA92801 (Address of principal executive offices-Zip code) 714-526-5533 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuantto Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] As ofFebruary25, 2014the registrant had 9,128,014 shares of common stock outstanding. 1 of 20 BRIDGFORD FOODS CORPORATION FORM 10-Q QUARTERLY REPORT INDEX References to "Bridgford Foods" or the "Company" contained in this Quarterly Report on Form 10-Q refer to Bridgford Foods Corporation. Part I. Financial Information Item 1. Financial Statements Page a. Condensed Consolidated Balance Sheets at January 24, 2014 (unaudited) and November 1, 2013 3 b. Condensed Consolidated Statements of Operations for the twelve weeks ended January 24, 2014 and January 25, 2013 (unaudited) 4 c. Condensed Consolidated Statements of Cash Flows for the twelve weeks ended January 24, 2014 and January 25, 2013 (unaudited) 5 d. Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 Part II. Other Information Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 19 Signatures 20 Items 1, 3, 4 and 5 of Part II have been omitted because they are not applicable with respect to the Company and/or the current reporting period. 2 of 20 Part I.Financial Information Item 1. a. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) ASSETS January 24, November 1, (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $143 and $119, respectively, and promotional allowances of $3,586 and $3,156, respectively Inventories, less inventory reserves of $494 and $558, respectively (Note 2) Prepaid expenses and other current assets Refundable income taxes Deferred income taxes, less valuation allowance of $2,276 - - Total current assets Property, plant and equipment, net of accumulated depreciation and amortization of $57,793 and $57,352, respectively Other non-current assets Deferred income taxes, less valuation allowance of $5,671 - - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll, advertising and other expenses Current portion of non-current liabilities Total current liabilities Non-current liabilities Total liabilities Commitments and contingencies (Note 3) Shareholders' equity: Preferred stock, without par value; authorized - 1,000 shares; issued and outstanding – none - - Common stock, $1.00 par value; authorized - 20,000 shares; issued and outstanding – 9,129 and 9,134 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 of 20 Item 1. b. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) 12 weeks ended January 24, January 25, Net sales $ $ Cost of products sold Gross margin Selling, general and administrative expenses Income before taxes Income tax provision 13 Net income $ $ Net income per share – Basic and diluted $ $ Weighted average common shares – Basic and diluted Cash dividends paid per share $ - $ See accompanying notes to condensed consolidated financial statements. 4 of 20 Item 1. c. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) 12 weeks ended January 24, January 25, 2013 Cash flows from operating activities: Net income $ $ Income or charges not affecting cash and cash equivalents: Depreciation Provision for losses onaccounts receivable 22 23 Gain on sale of property, plant and equipment (6 ) (9 ) Accounts receivable 90 Inventories ) Prepaid expenses and other current assets ) ) Other non-current assets ) ) Accounts payable ) ) Accrued payroll, advertising and other expenses ) ) Non-current liabilities ) ) Net cash provided by (used in) operating activities ) Cash used in investing activities: Proceeds from sale of property, plant and equipment 6 9 Additions to property, plant and equipment ) ) Net cash used in investing activities ) ) Cash used in financing activities: Shares repurchased ) (7 ) Payment of capital lease obligations ) ) Cash dividends paid - ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for income taxes $ - $ - See accompanying notes to condensed consolidated financial statements. 5 of 20 Item 1. d. BRIDGFORD FOODS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (in thousands, except percentages, share and per share amounts) Note 1 - Summary of Significant Accounting Policies: The unaudited condensed consolidated financial statements of Bridgford Foods Corporation (the "Company", "we", "our", "us") for the twelve weeks ended January 24, 2014 and January 25, 2013 have been prepared in conformity with the accounting principles described in the Company's Annual Report on Form 10-K for the fiscal year ended November 1, 2013 (the "Annual Report") and include all adjustments considered necessary by management for a fair presentation of the interim periods.This report should be read in conjunction with the Annual Report. Due to seasonality and other factors, interim results are not necessarily indicative of the results for the full year.Recent accounting pronouncements and their effect on the Company are discussed in Management's Discussion and Analysis of Financial Condition and Results of Operations in this Form 10-Q. The November 1, 2013 balance sheet within these interim condensed consolidated financial statements was derived from the audited fiscal 2013 financial statements. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure ofcontingent assets and liabilities as of the date of the financial statements and the reported revenues and expenses during the reporting periods. Actual results may vary from these estimates.Some of the estimates needed to be made by management include the allowance for doubtful accounts, promotional and returns allowances, inventory reserves, the estimated useful lives of property and equipment, and the valuation allowance for the Company’s deferred tax assets. Actual results could materially differ from these estimates. Amounts estimated related to liabilities for self-insured workers’ compensation, employee healthcare and pension benefits are especially subject to inherent uncertainties and these estimated liabilities may ultimately settle at amounts which vary from our current estimates.Change inmarket conditions and volatility in stock markets may cause changes in the measurement of our pension fund liabilities and performance of our life insurance policies in future periodsand those changes may be significant. Financial instruments that subject the Company to credit risk consist primarily of cash and cash equivalents, accounts receivable, accountspayable and accrued payroll, advertising and other expenses.The carrying amount of these instruments approximate fair market value due to their short term maturity.At January 24, 2014, the Company had accounts in excess of the Federal Deposit Insurance Corporation insurance coverage limit.The Company has not experienced any losses in these accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents.The Company grants payment terms to a significant number of customers that are diversified over a wide geographic area.The Company monitors the payment histories of its customers and maintains an allowance for doubtful accounts which is reviewed for adequacy on a quarterly basis.The Company does not require collateral from its customers. For the twelve weeks ended January 24, 2014, Wal-Mart® accounted for 27.2% of consolidated revenues and 19.2% of consolidated accounts receivable.
